Case 5:17-cv-01361-CAS-KK Document 68 Filed 10/14/20 Page 1 of 5 Page ID #:601


   1 THOMPSON COBURN LLP
     HELEN B. KIM, CSB 138209
   2 hkim@thompsoncoburn.com
     2029 Century Park East, 19th Floor
   3 Los Angeles, California 90067
     Tel: 310.282.2500 / Fax: 310.282.2501
   4
   5 LATHAM & WATKINS LLP
     MATTHEW A. BRILL (pro hac vice)
   6 matthew.brill@lw.com
     ANDREW D. PRINS (pro hac vice)
   7 andrew.prins@lw.com
     555 Eleventh Street, NW, Suite 1000
   8 Washington, D.C. 20004-1304
   9
     Attorneys for Defendant CHARTER
  10
     COMMUNICATIONS, INC. and
  11 SPECTRUM MANAGEMENT
     HOLDING COMPANY, LLC
  12
  13                        UNITED STATES DISTRICT COURT
  14                      CENTRAL DISTRICT OF CALIFORNIA
  15                                    EASTERN DIVISION
  16 STEVE GALLION                                   CASE NO. 5:17-cv-01361-CAS-KK
     Individually and on behalf of all others
  17 similarly situated,                             The Hon. Christina A. Snyder
  18                Plaintiff,                       STIPULATION REGARDING
                                                     EXTENSION OF STAY
  19         vs.
  20 CHARTER COMMUNICATIONS,                         [[Proposed] Order lodged concurrently]
     INC., and SPECTRUM
  21 MANAGEMENT HOLDING
     COMPANY, LLC; DOES 1 through 10,
  22 inclusive,
  23             Defendants.
  24
             Plaintiff   Steve        Gallion   (“Plaintiff”)   and     Defendants      Charter
  25
       Communications, Inc. and Spectrum Management Holding Company, LLC
  26
       (“Defendants”) (collectively, the “Parties”), by and through their respective
  27
       counsel of record, hereby stipulate as follows:
  28
                                                                      CASE NO. 5:17-cv-01361-CAS-KK
                                 STIPULATION REGARDING EXTENSION OF STAY
Case 5:17-cv-01361-CAS-KK Document 68 Filed 10/14/20 Page 2 of 5 Page ID #:602


   1         WHEREAS, on February 26, 2018, this Court issued an order providing for
   2 a stay of further proceedings pending (1) the decision of the definition an “ATDS”
   3 in ACA International v. FCC, No. 15-211 (D.C. Cir.), and (2) potential
   4 interlocutory appellate review of this Court’s order denying Defendants’ motion
   5 for judgment on the pleadings challenging the constitutionality of 47 U.S.C.
   6 § 227(b)(1)(A)(iii) (Dkt. 47); and,
   7         WHEREAS, on April 8, 2020, this Court issued an order removing this case
   8 from the Court’s active caseload until further application by the parties or order of
   9 this Court (Dkt. 60); and,
  10         WHEREAS, the Parties have continued to address the issues in this case;
  11 and,
  12         WHEREAS, on October 14, 2020, Plaintiff filed a First Amended Complaint
  13 (Dkt. 67) with Defendants’ consent; and,
  14         WHEREAS, while Plaintiff’s original Complaint alleged violations under 47
  15 U.S.C. § 227(b)(1)(A)(iii) of the Telephone Consumer Protection Act (“TCPA”)
  16 relating to Defendants’ alleged calls to Plaintiff using an “automatic telephone
  17 dialing system” (“ATDS”) and a prerecorded voice without Plaintiff’s prior
  18 express consent, Plaintiff’s Amended Complaint now pursues claims for alleged
  19 violations of the California Invasion of Privacy Act, Cal. Penal Code § 632.7
  20 (“CIPA”); and,
  21         WHEREAS, the U.S. Supreme Court recently agreed to address a circuit
  22 split regarding the correct statutory definition of an ATDS—a key issue in
  23 Plaintiff’s TCPA claim—during this term. Order Granting Petition for Writ of
  24 Certiorari, Facebook, Inc. v. Noah Duguid, No. 19-511 (S. Ct. July 9, 2020); and,
  25         WHEREAS, the Supreme Court of California is set to review the issue of
  26 whether CIPA applies to parties to the telephone call at issue, which is a significant
  27 issue presented by Plaintiff’s CIPA claims. Smith v. LoanMe, Inc., 43 Cal.App.5th
  28 844 (Cal. April 1, 2020); and,
                                                2                 CASE NO. 5:17-cv-01361-CAS-KK
                            STIPULATION REGARDING EXTENSION OF STAY
Case 5:17-cv-01361-CAS-KK Document 68 Filed 10/14/20 Page 3 of 5 Page ID #:603


   1        WHEREAS, the rulings by the U.S. Supreme Court in Duguid and the
   2 Supreme Court of California in Smith will significantly clarify the legal standards
   3 applying to the claims and defenses in this case; and,
   4        WHEREAS, the Parties agree that an extension of the existing stay pending
   5 the decisions in both Duguid and Smith will preserve party and judicial resources;
   6 and,
   7        WHEREAS, the Parties believe additional dispositive motion briefing and
   8 discovery regarding the First Amended Complaint should be deferred until after
   9 the decisions in both Duguid and Smith;
  10        THEREFORE, the Parties agree that the existing stay should be extended
  11 until decisions are rendered in both Duguid and Smith and that Charter’s response
  12 to the Amended Complaint shall be filed twenty (20) days after the second decision
  13 is issued.
  14                                    Respectfully submitted,
       DATED: October 14, 2020
  15                                    LAW OFFICES OF TODD M. FRIEDMAN,
  16                                    P.C.

  17
  18
                                        By:       /s/ Tom Wheeler
  19                                          TODD M. FRIEDMAN
                                              MEGHAN E. GEORGE
  20                                          ADRIAN R. BACON
                                              TOM WHEELER
  21
                                        Attorneys for Plaintiff, STEVE GALLION
  22
  23
  24
  25
  26
  27
  28
                                                3                 CASE NO. 5:17-cv-01361-CAS-KK
                            STIPULATION REGARDING EXTENSION OF STAY
Case 5:17-cv-01361-CAS-KK Document 68 Filed 10/14/20 Page 4 of 5 Page ID #:604


   1 DATED: October 14, 2020               Respectfully submitted,
   2                                       THOMPSON COBURN LLP
   3
   4
                                           By:       /s/ Helen B. Kim
   5                                             HELEN B. KIM
   6
                                           LATHAM & WATKINS LLP
   7                                       MATTHEW A. BRILL (pro hac vice)
   8                                       ANDREW D. PRINS (pro hac vice)
                                           Attorneys for Defendant CHARTER
   9                                       COMMUNICATIONS, INC. and
  10                                       SPECTRUM MANAGEMENT
                                           HOLDING COMPANY, LLC
  11
  12
  13                                     ATTESTATION
  14         Pursuant to Civil Local Rule 5-4.3.4(a)(2)(i), I attest under penalty of
  15 perjury that I have obtained concurrence and authorization of Tom Wheeler and to
  16 affix his electronic signature to this filing.
  17
  18 DATED: October 14, 2020
  19                                       By:       /s/ Helen B. Kim
  20                                             HELEN B. KIM

  21
  22
  23
  24
  25
  26
  27
  28
                                                   4               CASE NO. 5:17-cv-01361-CAS-KK
                             STIPULATION REGARDING EXTENSION OF STAY
Case 5:17-cv-01361-CAS-KK Document 68 Filed 10/14/20 Page 5 of 5 Page ID #:605


   1                               PROOF OF SERVICE
   2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
   3         At the time of service, I was over 18 years of age and not a party to this
       action. I am employed in the County of Los Angeles, State of California. My
   4   business address is 2029 Century Park East, Suite 1900, Los Angeles, CA 90067.
   5         On October 14, 2020, I served true copies of the following document(s)
       described as:
   6               STIPULATION REGARDING EXTENSION OF STAY
   7   on the interested parties in this action as follows:
       Todd M. Friedman                                  Attorneys for Plaintiff
   8   Meghan E. George
       Adrian R. Bacon
   9   LAW OFFICES OF TODD M.
       FRIEDMAN, P.C.
  10   21550 Oxnard St., Suite 780
       Woodland Hills, CA 91367
  11   Telephone: (877) 206-4741
       Facsimile: (866) 633-0228
  12   E-Mail:      tfriedman@toddflaw.com
                    mgeorge@toddflaw.com
  13                abacon@toddflaw.com
  14
     BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
  15 document(s) with the Clerk of the Court by using the CM/ECF system.
     Participants in the case who are registered CM/ECF users will be served by the
  16 CM/ECF system. Participants in the case who are not registered CM/ECF users
     will be served by mail or by other means permitted by the court rules.
  17
            I declare under penalty of perjury under the laws of the United States of
  18 America that the foregoing is true and correct and that I am employed in the office
     of a member of the bar of this Court at whose direction the service was made.
  19
            Executed on October 14, 2020, at Los Angeles, California.
  20
  21
       Deborah G. Clow                          /s/ Deborah G. Clow
  22
  23
  24
  25
  26
  27
  28
                                               5                 CASE NO. 5:17-cv-01361-CAS-KK
                            STIPULATION REGARDING EXTENSION OF STAY
